Citation Nr: 0611820	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDING OF FACT

There is no evidence of a left knee disorder in service, or 
any applicable presumptive period, and no competent evidence 
of a nexus between the veteran's current left knee disorder 
and his period of active service from August 1968 to March 
1970.  


CONCLUSION OF LAW

Service connection for a left knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3),  1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(listing applicable chronic diseases, including arthritis).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, service medical records do not reflect any 
chronic disability.  There is no evidence of left knee 
complaint, diagnosis, or treatment in the veteran's service 
medical records.  The January 1970 report of medical 
examination associated with the veteran's separation physical 
rated the veteran as "normal" in the lower 
extremities category.  The service medical records provide 
very negative evidence against this claim.

There is no evidence of left knee problems until many years 
after the veteran's discharge from service.  VA medical 
records suggest that the veteran was not diagnosed with 
synovitis until February 2000 and not diagnosed with 
arthropathy until November 2002.  Although VA medical records 
also appear to diagnose the veteran with arthritis of the 
left knee, this diagnosis does not appear until many years 
after the veteran's March 1970 separation from service, so 
the presumption for chronic disease does not apply.  38 
U.S.C.A. §§ 1101(3),  1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Clearly, service connection is not in order based on 
chronicity in service or continuous symptoms of a disorder 
first seen in service.  38 C.F.R.  § 3.303(b); Savage, 10 
Vet. App. at 494-97.  

In this case, there is no competent evidence of a nexus 
between the left knee disorder and the veteran's period of 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  That is, there is simply no 
medical evidence of record that establishes a relationship 
between the disorders at issue and the veteran's service in 
the military.  

As a whole, the post-service medical records provide evidence 
against this claim as they indicate knee disorders that began 
many years after service.  

The Board recognizes the veteran's contention that he has 
arthritis in his left knee due to sitting in foxholes at sub-
zero temperatures.  However, the veteran's lay opinion as to 
the etiology of the disorders at issue is not competent 
evidence required to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Further, his belief is clearly outweighed by the service and 
post-service medical records, which provide evidence against 
this claim. 

In summary, the Board finds that the preponderance of the 
evidence is against service connection for the left knee 
disorder.  38 U.S.C.A. § 5107(b).  Absent competent evidence 
of a nexus between the left knee disorder and service, the 
evidence is not so evenly balanced as to require resolution 
of doubt in the veteran's favor. Id.  The appeal is denied.     


The Duty to Notify and the Duty to Assist

The Board finds that there has been compliance with the duty 
to notify and the duty to assist.  With respect to the duty 
to notify, by way of letter dated November 2003, the February 
2004 rating decision, and the May 2004 statement of the case, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence the VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the May 2004 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions of the statute.  Finally, 
the Board notes that initial notice was provided in November 
2003 and January 2004, prior to the February 2004 rating 
decision on appeal, and a letter dated May 2004 specifically 
asks the veteran to provide any evidence in his possession 
pertinent to the appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).    Accordingly, the Board finds that the 
RO has provided all required notice.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records.  He has not identified or 
authorized the release of any private medical evidence.  The 
Board notes that the RO has not obtained any medical 
examination or opinion in this case, but finds that there was 
insufficient evidence to trigger this assistance.  38 
U.S.C.A. § 5103A(d).  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  Simply 
stated, the Board finds that service and post-service medical 
records (which both provide evidence against this claim by 
indicating a disorder that began many years after service) 
provide the evidence needed to fully adjudicate this case and 
that further examinations, based on the evidence of record, 
and would not provide a basis to grant any claim. 

The Board is therefore satisfied that the veteran has 
received all required assistance in substantiating his 
claims.  38 U.S.C.A. § 5103A.  




ORDER

Service connection for a left knee disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


